Citation Nr: 0314215	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as due to trauma, to include for the purpose of 
treatment.   

2.  Entitlement to service connection for residuals of a left 
knee injury.
 
3.  Entitlement to service connection for a disability 
claimed as a spot on the lung.  

4.  Entitlement to a compensable initial rating for hearing 
loss in the left ear. 

5.  Entitlement to a compensable initial rating for residuals 
of a nasal fracture.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In March 
1999, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b).  

In an August 1999 decision, the Board denied the five issues 
referenced on the title page.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an order dated February 5, 
2001, the Court vacated the August 1999 Board decision and 
remanded the case to the Board for the sole purpose of 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

Following the February Court order, the Board issued a 
decision in May 2002 that denied the veteran's claims for 
entitlement to service connection for a dental disorder, 
claimed as due to trauma, to include for the purpose of 
treatment,  entitlement to service connection for a 
disability claimed as a spot on the lung and entitlement to a 
compensable initial rating for hearing loss in the left ear.  
The Board at that time deferred adjudication of the issues of 
entitlement to service connection for a left knee injury and 
a compensable initial rating for a nasal fracture.  
Additional development with respect to these two issues was 
requested by way of a development memorandum completed by the 
undersigned in April 2002.  By order dated in February 28, 
2003, the Court vacated the May 2002 Board's decision with 
respect to the issues of entitlement to service connection 
for a dental disorder, entitlement to service connection for 
a disability claimed as a spot on the lung and entitlement to 
a compensable initial rating for hearing loss in the left 
ear. 


REMAND

The February 2003 Court order found that the VA had not, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
properly informed the veteran of the evidence or information 
necessary to substantiate the claims; and, more specifically, 
which evidence VA would provide versus which evidence the 
veteran was to provide.  To ensure due process, the RO upon 
remand will be directed to ensure that such notice has been 
provided to the veteran.  With respect to the issues 
addressed in the April 2002 development memorandum, given a 
recent decision of the United States Court of Appeals for the 
Federal Circuit which invalidated 38 C.F.R. § 19.9(a)(2), 
this case must be remanded to the RO so as to complete the 
additional development necessary in this case.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

For the reasons stated above and in order to ensure due 
process, this case must be REMANDED for the following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  In 
particular, the RO should ensure the 
veteran is informed specifically of the 
evidence or information necessary to 
substantiate the claims, as well as which 
evidence VA will seek to provide and 
which evidence the veteran is to provide.  

2.  Please contact the veteran and ask 
him to provide the address of a physician 
said by the veteran to have treated him 
for his nasal passages in the 1970s 
identified as " Dr. Knight" or any 
other office where Dr. Knight's records 
may have been retired.  Contact any such 
office provided by the veteran and 
request any pertinent records that may be 
available.  If no records from Dr. Knight 
are available, please provide written 
documentation of this fact. 

3.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The examiner is requested 
to review the claims folder, particularly 
the service medical records, and render 
an opinion as to whether the veteran has 
a current left knee disorder that is 
etiologically related to in service 
symptomatology or pathology.  It would be 
helpful if the examiner, in rendering an 
opinion, were to use the language 
"likely," "unlikely," or "as likely 
as not."  Send the claims folder to the 
examiner for review.  

The service medical records to be 
reviewed by the examiner show that the 
veteran twisted his left knee in January 
1965.  X-rays were negative and the 
impression was of a pulled ligament.  
Persistent knee discomfort was reported 
the following month, but a physical 
examination was essentially negative.  
Physical therapy was recommended in lieu 
of surgical exploration.  An examination 
in December 1966 showed the knee to be 
stable with full motion.  X-rays were 
normal.  There were no knee problems 
referred to on the veteran's discharge 
examination.  While this summary may be 
helpful to the examiner, it is not a 
substitute for a full review of the 
medical records themselves. 

4.  Thereafter, if any of the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained pursuant to the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




